                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                          ANDERSON/GREENWOOD DIVISION

C.S., by and through his next friend,            )
Joseph St. Pierre,                               )
                                                 )
                                    Plaintiff,   )
                                                 )          Case No. 8:17-cv-03308-DCC
               vs.                               )
                                                 )
Tina Johnson, et al.                             )
                                                 )
                                 Defendants.     )

C.S., by and through his next friend,            )
Joseph St. Pierre,                               )
                                                 )
                                    Plaintiff,   )
                                                 )           Case No.: 8:18-cv-01087-DCC
               vs.                               )
                                                 )
South Carolina Department of Social              )
Services (SCDSS), et. al.                        )
                              Defendants.        )


                            ORDER APPROVING SETTLEMENT

       This matter came before me on January 23, 2019, for the hearing of a Petition for

Approval of Settlement (the “Petition”) filed by Petitioner, Joseph St. Pierre (“Petitioner”), the

duly qualified and acting next friend of Plaintiff C.S. Though court approval of the settlement is

not required by law, the parties sought this Court’s review and approval of the settlement to

affirm its fullness, fairness, and finality, and to ensure the settlement is justified and in the best

interest of C.S. After considering the evidence presented and the arguments of counsel, the

Court finds and concludes as follows:

       1.      C.S., through his next friend Joseph St. Pierre, previously asserted causes of action

related to or arising from alleged personal physical injury via sexual abuse against Defendants in
the above-captioned matters. See Amended Complaint in Case No. 8:17-cv-03308-DCC [ECF No.

38]; Complaint in Case No. 8:18-cv-01087-DCC [ECF No. 1-1].

       2.      Defendants denied all allegations by C.S. and asserted affirmative defenses to

dispute any liability. In addition, some Defendants filed Partial Motions to Dismiss, which were

granted without prejudice and with leave for Plaintiff to amend his Complaint.

       3.      Further, Defendant South Carolina Department of Social Services filed a third-

party action for contractual indemnification against Defendant South Carolina Youth Advocate

Program.

       4.      The parties conducted detailed discovery and all key witnesses in the case were

deposed.

       5.      Following discovery and depositions, in the interest of compromise, and being

mindful that Defendants’ liability in this lawsuit is disputed and in further view of the risk,

expense, and delay involved in further litigation, Petitioner and Defendants agreed to a

confidential settlement and mutual release.

       6.      The Court has reviewed and analyzed the reasonableness of the settlement at the

hearing held on January 23, 2019. The Court also reviewed the parties’ proposed Confidential

Settlement and Mutual Release Agreement for settlement of C.S.’s claims, which was provided

to the Court for in camera review.

       7.      Upon reading and carefully considering the verified Petition addressed to this

Court, the Confidential Settlement and Mutual Release Agreement executed by parties, and

upon seeing, observing, and interviewing the parties and their counsel, the Court concludes that

the settlement is fair, just, and in the best interest of C.S. and the other parties, and that the same

should be approved. The Court finds and concludes that Petitioner has carefully considered the



                                              Page 2 of 4
advisability of accepting this offer on behalf of C.S., that the settlement constitutes a good faith

settlement under South Carolina law, and that said settlement should be accepted and approved.

        8.       Further, after reading and carefully considering the verified Petition addressed to

this Court, and upon seeing, observing, and interviewing the parties and their counsel, the Court

further authorizes the disbursement of $76,000 in attorneys’ fees and $12,898.82 in costs to

Heather H. Stone, Esq., of the firm Hite & Stone, for attorneys’ fees and costs incurred in the

representation of Petitioner in this action. The remaining settlement proceeds are to be handled

and disbursed by the Petitioner in accordance with the distribution outlined by Petitioner in the

Verified Petition, with the exception that the LLC that shall hold title to C.S.’s real property shall

be solely owned and managed by C.S.

        9.       After careful consideration of the materials and statements provided by the parties

and/or their counsel, the Court concludes the terms and amounts of the proposed settlement are

fair and reasonable in exchange for a complete release and acquittance of Defendants from all

claims, causes of action, and/or third-party claims that were or could have been asserted by the

parties to this suit.

        IT IS, THEREFORE, ORDERED that Petitioner, as next friend of Plaintiff C.S., is

authorized to execute the Confidential Settlement and Mutual Release Agreement and any other

documents that may be necessary to effect a release, settlement and dismissal of all claims the

Petitioner may have against Defendants, and that representatives of the other parties are

authorized to execute said agreement and documents to effectuate the settlement and acquittance

of the claims, including those that Defendant South Carolina Department of Social Services may

have against Defendant South Carolina Youth Advocate Program, arising out of or in any way

connected with the above described incident.



                                             Page 3 of 4
       This is not an Order for Judgment, but merely an approval of the settlement, as provided

by the statutes and laws of this State, and, therefore,

       IT IS FURTHER ORDERED that the Clerk of this Court shall not enter this as a money

judgment.

       IT IS FURTHER ORDERED that the case shall be dismissed, with prejudice, with each

party bearing its own costs.

       IT IS SO ORDERED.


                                                             s/Donald C. Coggins Jr.
                                                             United States District Judge
Dated: January 31, 2019
Spartanburg, South Carolina

Pursuant to Local Civil Rule 83.I.06 (D.S.C.), this Order is being sent to local counsel only.




                                             Page 4 of 4
